Citation Nr: 1729180	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-45 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right foot pes planus and left foot hallux. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the RO in Winston-Salem, North Carolina. The case has since been transferred to the RO in Cleveland, Ohio. 

This appeal was previously before the Board in January 2017. The appeal was remanded for further development. 

The issue of entitlement to service connection for a low back disorder, to include secondary service connection, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

The Veteran essentially maintains that he has a low back disorder related to service. In January 2017 the Board remanded this claim for additional evidentiary development. 

On February 23, 2017, the RO sent a letter to the Veteran requesting additional information. The Veteran submitted a VA Form 20-572 change of address form to the RO on March 24, 2017. On April 4, 2017, the Board's decision and remand dated January 2017 were entered in the record as undeliverable mail. The Board's decision was successfully mailed to the Veteran in May 2017. The RO issued a Supplemental Statement of the Case (SSOC) on April 7, 2017, which was incorrectly addressed. 

Under the presumption of regularity, it is presumed that the Veteran received notice of the request for additional information. Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary. See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Davis v. Principi, 17 Vet. App. 29, 37   (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992) (recognizing that it is presumed that government officials "have properly discharged their official duties"). 

Moreover, the duty to assist a veteran in developing evidence is not always a "one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Here, the Veteran provided a VA Form 20-572 for a change of address. The record shows that prior to the submission of the SSOC mail to the previous address was returned as undeliverable. Therefore, the Veteran has overcome the presumption of administrative regulatory by clear and convincing evidence. 

Further, the SSOC does not include review of the August 2016 private medical record from Dr. C.B. This relevant medical record was cited in the Board's previous remand as evidence used to reopen the Veteran's low back disorder claim. The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. Stegall v. West, 11 Vet. App. 268 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). VA treatment records from Chillicothe VAMC dated April 20, 2016 through February 22, 2017, reflect that the Veteran had back surgery in October 2016 but the surgical records are not a part of the file.
The Board finds that the RO did not send the SSOC to the correct address, review all available evidence, only adjudicated the claim on the basis of direct service connection and failed to consider the theory of secondary service connection clearly raised by the Veteran and acknowledged by the VA in its July 2010 VCAA letter. Accordingly, this issue is not ripe for appeal. 

In order to remedy the due process inadequacies, the Board finds it is necessary to remand the issue of service connection for a low back disorder for a full and complete adjudication of the claim, on both a direct and secondary basis.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional medical evidence VA or private medical facilities that has come into existence since the remanded claims were last before the RO. Including but not limited to, medical records from Dr. C.B. and for the Veteran's back surgery in October 2016. 

2. The AOJ shall fully and completely develop the issue of entitlement to service connection for a low back disorder, on both a direct and secondary basis, to include scheduling a VA examination, if appropriate. 

3. The AOJ shall then, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







